— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Beldock, J.), rendered November 11, 1980, convicting him of criminal possession of a controlled substance in the fourth degree and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*615Viewing the evidence in the light most favorable to the People (People v Kennedy, 47 NY2d 196), it was proven beyond a reasonable doubt that the defendant committed the acts for which he was convicted (see, People v Malizia, 62 NY2d 755, 757, cert denied 469 US 932; People v Contes, 60 NY2d 620, 621).
Moreover, we reject the defendant’s contention that he was prejudiced by the People’s opening statement tending to show that he engaged in the sale of narcotics, an uncharged crime. Objections were sustained and prompt curative instructions were given with reference to most of the challenges. There is no reason to doubt that the clear and immediate curative instructions were followed by the jury (see, People v Lopez, 100 AD2d 555, 556). In light of the curative instructions, and given the overwhelming evidence of guilt, there is no significant probability that the jury would have acquitted the defendant were it not for the comments in question (see, People v Crimmins, 36 NY2d 230). Weinstein, J. P., Rubin, Kooper and Sullivan, JJ., concur.